         Case 1:15-cv-04410-VM-JLC Document 71 Filed 08/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
EURO PACIFIC CAPITAL INC,
individually and in its capacity as
Investor Representative and attorney-in-fact
                                      Plaintiff,

-against-

BOHAI PHARMACEUTICALS GROUP, INC.,                                        15 Civ. 4410

                                     Defendant.
------------------------------------------------------------

To the Clerk of Court and all Parties of Records:

         PLEASE TAKE NOTICE, that Zhenling Zhang, Esq., of Seiden Law Group LLP, hereby

appears as counsel of record for Plaintiff Euro Pacific Capital Inc. and the rest of the investors for

which Euro Pacific Capital Inc. acts as Representative and attorney-in-fact in the above-captioned

matter. It is respectfully submitted that all future papers and notices of electronic filings with

respect to this action be forwarded to the undersigned.

Dated: August 8, 2019

                                                               THE SEIDEN GROUP

                                                               By:    /s/ Zhenling Zhang______
                                                                      Zhenling Zhang
                                                                  469 Seventh Avenue, Suite 502
                                                                  New York, New York 10018
                                                                  (646) 766-1704
                                                                  zzhang@seidenlegal.com

                                                                  Attorneys for Plaintiffs
